Citation Nr: 0124858	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  95-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension and 
cause for chest pain.

2.  Entitlement to an increased rating for bronchial asthma 
and hyperventilation syndrome, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel










INTRODUCTION

The appellant served on active duty from July 1987 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et. seq. (West 2001)) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. At 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records are incomplete.  In response to a 
request by the RO, the National Personnel Records Center 
(NPRC) in August 1994 indicated that no additional records 
were found.  The available records include a February 1992 
request for an evaluation for hypertension with a blood 
pressure reading of 151/82.  The separation examination 
indicated that an EKG showed sinus arrhythmia with a blood 
pressure reading of 122/80.  An April 1993 VA examination 
showed three blood pressure readings of 140/90.  The 
diagnosis was borderline hypertension, sporadic.  The most 
recent VA examination of the respiratory system was conducted 
in February 1996.  The veteran has indicated on going 
treatment at a VA facility.  

The Board notes that the schedular criteria by which 
respiratory disabilities are rated changed during the 
pendency of the veteran's appeal.  The new criteria became 
effective on October 7, 1996.  The RO has informed the 
veteran of the old and revised rating criteria in the 
statement of the case and the supplemental statement of the 
case.

Concerning the veteran's hearing request, the Board notes 
that the letter to the veteran from the RO informing him of 
time of the hearing was mailed to a ....''St." whereas the 
record indicates the veteran resides at...."Ct".  It appears 
that the veteran did receive this notice.  However, the Board 
is of the opinion that additional development in this area is 
required to ensure his right of due process. 

In view of these facts, the Board is of the opinion that 
additional development is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) and the 
implementing regulations are fully complied 
with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies all VA and private 
medical records regarding treatment that he 
has received for the disabilities in issue 
since his release from active duty to the 
present.  The RO should also again ask the 
veteran if he desires a hearing before a 
hearing officer or a member of the Board and 
therafter take the appropriate action. 

3.  The RO should request the Decatur VA 
medical facility to furnish copies of all 
medical records.

4.  A VA examination should be conducted by a 
cardiovascular specialist to determine the 
nature, severity, and etiology of any heart 
disease, to include hypertension, and the 
reported chest pain.  The claims folder and a 
copy of this remand should be made available 
to the examiner. In addition to an EKG, 
serial blood pressure readings and a chest x-
ray, any other tests deemed necessary should 
be conducted.

If cardiovascular disease is found, it is 
requested that the examiner render an opinion 
as to whether it is as likely as not that any 
heart disease diagnosed, including 
hypertension, originated during his active 
military duty or was manifested within one 
year thereafter?  If no, the examiner is 
requested to comment on the clinical 
significance of the cardiovascular and EKG 
findings recorded at the time of the 
separation examination.  A complete rationale 
for any opinion expressed should be included 
in the examination report.

5.  A VA examination should be conducted by a 
pulmonary specialist to determine the 
severity of the service-connected bronchial 
asthma and hyperventilation syndrome.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
prior to the examination.  In addition to 
pulmonary function tests (PFTs) any other 
tests deemed necessary should be performed.

The examiner is requested discuss the 
frequency of use of inhalational or oral 
bronchodilator therapy, inhalational anti-
inflammatory medication, courses of systemic 
(oral or parenteral) corticosteroids 
(including high dose corticosteroids) or 
immuno-suppressive medications; the frequency 
of visits to a physician for required care of 
exacerbations.

In addition, the examiner should also be 
requested to indicate the severity and 
frequency of asthmatic attacks the veteran 
experiences and whether he experiences 
dyspnea on exertion between the attacks.  If 
dyspnea is noted, the examiner should 
describe the severity of this dyspnea.

6.  The RO is requested to ensure that the 
PTFs findings are consistent with those 
required under the revised rating criteria.

7.  Thereafter, the RO should readjudicate 
this claim, to include consideration of the 
old and revised rating criteria for bronchial 
asthma.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  If the benefits sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



 

